Citation Nr: 0928547	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  97-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for liver disease, to 
include hepatitis.

2.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1996 and June 2003 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The Board ordered the RO to send the Veteran Kent-compliant 
VCAA notice in August 2007 with regard to substantiating his 
claim to reopen the previously denied claim for service 
connection for liver disease, to include hepatitis.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  A February 2009 
supplemental statement of the case from the RO indicates that 
a VCAA letter was sent to the Veteran in December 2007.  
However, there is no December 2007 VCAA letter contained in 
the claims folder.  Without such a letter in the record, the 
Board can not be sure that the Veteran has been notified 
adequately concerning the liver disease claim.  VA is 
required to provide the veteran with the proper definitions 
of new and material evidence and the basis for the last final 
disallowance of the claim that he seeks to reopen.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  On remand, either a 
copy of a satisfactory December 2007 notice should be 
incorporated into the claims folder or the Veteran must be 
provided with new notice and an opportunity to submit new and 
material evidence in addition to evidence to substantiate his 
underlying claim for service connection for liver disease, to 
include hepatitis.  The Board notes that the previous version 
of 38 C.F.R. § 3.156 (a) applies (38 C.F.R. § 3.156 (2001)), 
as the claim was filed before August 29, 2001.  

Since the Board's March 2005 remand of the Veteran's claim 
for service connection for gastrointestinal disability, the 
Court rendered a decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In light of that decision, the Board 
concludes that under 38 C.F.R. § 3.159 (2008), a VA 
examination is necessary for the Veteran's gastrointestinal 
disability claim.  Those provisions indicate that a VA 
examination is necessary when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  The Veteran was 
evaluated for lower abdominal pain during active service in 
November 1964, and for complaints of vomiting of food and 
water in August 1967.  He was assessed with gastritis in 
early 1996, and had gastritic gastric mucosa at that time.  
There was an impression of gastroesophageal reflux on VA 
evaluation in July 1997, and VA esophagogastroduodenoscopy in 
August 1999 revealed erythematous duodenal bulb mucosa.  In 
addition, in June 1996, the Veteran stated that his stomach 
hurts all the time just like it did when he got hepatitis in 
service.  In light of McLendon, the Board concludes that the 
June 1996 statement from the Veteran is enough to 
"indicate" that his gastritis or gastroesophageal reflux 
may be related to service.  

As the notice required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006), has not been provided for either claim, that 
notice should be furnished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Incorporate into the file a copy of 
satisfactory December 2007 VCAA notice 
referred to in the February 2009 
supplemental statement of the case.  If 
it can not be found, send the Veteran a 
new VCAA notice with regard to his 
claim to reopen a previously denied 
claim for entitlement to service 
connection for a chronic liver 
disorder, consistent with 38 U.S.C.A. § 
5103a (West 2002); 38 C.F.R. §§ 3.159 
(2006), 3.156 (2001); and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the Veteran must be 
provided notice of the new and material 
standard that applies to claims filed 
prior to August 29, 2001, and notice 
that is consistent with the holding in 
Kent, on the issue of reopening a claim 
for service connection for a chronic 
liver disorder, including hepatitis.  

The Veteran must also be provided VCAA 
notice with regard to the underlying 
claim, i.e., substantiation of his 
claim for service connection for 
chronic liver disease, to include 
hepatitis.  The notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), should also be provided for 
both the liver and gastrointestinal 
disability claims.

2.  Thereafter, schedule the Veteran 
for a VA examination for 
gastrointestinal disability.  Provide 
the examiner with the claims file.  The 
examiner must review the claims folder, 
and state that this was accomplished in 
the examination report.

All necessary tests should be 
conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should render an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that any current 
gastrointestinal disability the Veteran 
has, including gastritis or 
gastroesophageal reflux disease, had 
its onset during active service or is 
related to any in-service disease or 
injury. 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, readjudicate the 
Veteran's claims, with application of 
all appropriate laws, regulations, and 
case law, and consideration of all 
evidence received by VA since the last 
supplemental statements of the case.  
If the decision with respect to the 
claims remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



